Case 2:15-ml-02668-PSG-JEM Document 311 Filed 03/01/21 Page 1 of 35 Page ID #:4595



    1   DANIEL M. PETROCELLI (S.B.            ROBYN E. BLADOW (S.B.
        #97802)                               #205189)
    2   dpetrocelli@omm.com                   robyn.bladow@kirkland.com
        M. RANDALL OPPENHEIMER                KIRKLAND & ELLIS LLP
    3   (S.B. #77649)                         555 South Flower Street
        roppenheimer@omm.com                  Los Angeles, CA 90071
    4   O’MELVENY & MYERS LLP                 Telephone: (213) 680-8400
        1999 Avenue of the Stars, 8th Floor
    5   Los Angeles, CA 90067         TAMMY A. TSOUMAS (S.B.
        Telephone: (310) 553-6700     #250487)
    6                                 tammy.tsoumas@kirkland.com
        IAN SIMMONS (Pro Hac Vice     JONATHAN J. FARIA (S.B.
    7   Pending)                      #274019)
        isimmons@omm.com              jonathan.faria@kirkland.com
    8   KATRINA ROBSON (S.B. #229835) KIRKLAND & ELLIS LLP
        krobson@omm.com               2049 Century Park East, Suite
    9   O’MELVENY & MYERS LLP         3700
        1625 Eye Street NW            Los Angeles, CA 90067
   10   Washington, DC 20006          Telephone: (310) 552-4200
        Telephone: (212) 326-2128
   11
        Attorneys for Defendants DirecTV,
   12   LLC and DirecTV Holdings LLC
   13                      UNITED STATES DISTRICT COURT
   14                     CENTRAL DISTRICT OF CALIFORNIA
   15
   16   IN RE: NATIONAL FOOTBALL                  Case No. 2:15-ml-02668-PSG-JEMx
        LEAGUE SUNDAY TICKET
   17   ANTITRUST LITIGATION                      DEFENDANTS DIRECTV, LLC
                                                  AND DIRECTV HOLDINGS
   18                                             LLC’S ANSWER TO
                                                  PLAINTIFFS’ CONSOLIDATED
   19                                             AMENDED COMPLAINT FOR
                                                  DAMAGES AND
   20                                             DECLARATORY AND
                                                  INJUNCTIVE RELIEF
   21                                             PURSUANT TO SECTIONS 1
                                                  AND 2 OF THE SHERMAN ACT
   22
   23
   24
   25
   26
   27
   28


                                                   Case No. 2:15-ml-02668-PSG-JEMx
Case 2:15-ml-02668-PSG-JEM Document 311 Filed 03/01/21 Page 2 of 35 Page ID #:4596



    1         Defendants DirecTV, LLC and DirecTV Holdings LLC (collectively,
    2   “DirecTV”), by and through their counsel of record, respond as follows to the
    3   allegations in the Consolidated Amended Complaint for Damages and Declaratory
    4   and Injunctive Relief Pursuant to Sections 1 and 2 of the Sherman Act (the
    5   “Complaint”), dated June 24, 2016, insofar as they are made against DirecTV.
    6           Because the Complaint defines DirecTV, LLC and DirecTV Holdings LLC
    7   collectively as “DirecTV,” this Answer follows that convention in referring to
    8   “DirecTV”; however, an admission that “DirecTV” engaged in any particular act
    9   is an admission by at least one of (1) DirecTV, LLC, and (2) DirecTV Holdings
   10   LLC—but not necessarily both.
   11         DirecTV incorporates into each response below a denial of all allegations in
   12   the Complaint (including those outside of the knowledge and information of
   13   DirecTV), except with respect to those specific allegations expressly admitted
   14   herein, and denies any averments in the headings and subheadings of the
   15   Complaint. Unless otherwise noted, footnotes containing citations to sources of
   16   information do not purport to state factual allegations, and no response is required.
   17   To the extent a response is required, all answers to allegations in a particular
   18   paragraph of the Complaint should be construed to apply equally to the allegations
   19   contained in the footnote or subpart, if any, accompanying or comprising such
   20   paragraph of the Complaint, unless expressly stated otherwise. DirecTV also
   21   specifically incorporates into each response a denial of all allegations concerning
   22   its purported participation in the alleged conspiracy described in the Complaint
   23   and denies any responsibility for any wrongdoing ascribed to other defendants, and
   24   avers that no negative inference can properly be drawn against DirecTV based on
   25   the alleged conduct of other defendants.
   26         DirecTV therefore intends to respond only as to allegations directed at
   27   DirecTV individually, and where DirecTV responds to allegations that concern
   28   “Defendants” and not DirecTV individually, DirecTV denies knowledge or

                                                   -2-
                                                         Case No. 2:15-ml-02668-PSG-JEMx
Case 2:15-ml-02668-PSG-JEM Document 311 Filed 03/01/21 Page 3 of 35 Page ID #:4597



    1   information sufficient to form a belief as to the truth of the allegations as to the
    2   other defendants unless DirecTV expressly states otherwise.
    3         DirecTV expressly denies that Plaintiffs have standing to sue, and/or to
    4   represent a putative class of similarly situated individuals and/or entities, in
    5   connection with their claims. In addition, as explained in DirecTV’s Renewed
    6   Motion to Compel Arbitration and Stay Proceedings (ECF No. 306), Plaintiffs
    7   have agreed to resolve their claims against DirecTV through individual arbitration
    8   and have waived their rights to participate in a class action. Pursuant to this
    9   Court’s order on January 12, 2021 (ECF No. 301), ordering DirecTV to answer the
   10   Complaint, DirecTV does so. By answering the Complaint and asserting
   11   affirmative defenses, DirecTV does not waive and expressly reserves its position
   12   that Plaintiffs’ claims against DirecTV are subject to mandatory arbitration.1
   13         For the sake of clarity, and unless otherwise expressly stated, DirecTV
   14   herein uses the defined terms and phrases set forth in the Complaint. In so doing,
   15   however, DirecTV does not concede that any such definitions are proper.
   16          ANSWER TO SPECIFIC PARAGRAPHS IN THE COMPLAINT
   17         DirecTV admits, denies, and avers as follows to the specific paragraphs of
   18   the Complaint:
   19   INTRODUCTION
   20         1.     Avers that DirecTV is without knowledge or information sufficient to
   21   form a belief as to the truth of the allegations and therefore denies the allegations in
   22   in Paragraph 1 and Footnote 1 except: (a) admits that the United States Supreme
   23
   24
        1
          “Courts in this Circuit, including this one, commonly treat motions to compel
        arbitration as preliminary motions under Federal Rule of Civil Procedure 12.” KWB
   25   and Associates, Inc. v. Marvin, 2018 WL 5094927, at *9 (C.D. Cal. Apr. 18, 2018)
   26   (collecting cases) (finding that a motion to compel arbitration qualifies as a
        preliminary motion under Rule 12(b), obviating the need for an answer); De Salles
   27   v. Cook, 2016 WL 9113995, at *4 (C.D. Cal. May 12, 2016) (same); see also
   28   Murphy v. DIRECTV, Inc., 724 F.3d 1218, 1225 (9th Cir. 2013) (enforcing
        arbitration agreement).

                                                   -3-
                                                         Case No. 2:15-ml-02668-PSG-JEMx
Case 2:15-ml-02668-PSG-JEM Document 311 Filed 03/01/21 Page 4 of 35 Page ID #:4598



    1   Court issued an opinion in American Needle, Inc. v. NFL, 560 U.S. 183 (2010), and
    2   respectfully refers the Court to the original document for a full and complete
    3   description; (b) admits that NFL Enterprises LLC has licensed DirecTV to offer the
    4   NFL Sunday Ticket product (“Sunday Ticket”) to residential and commercial
    5   subscribers; (c) admits that Sunday Ticket allows residential and commercial
    6   subscribers to watch some of the televised broadcasts for Sunday afternoon (Eastern
    7   Time) regular season NFL games, including games that would not otherwise be
    8   available on television in the subscribers’ home markets (hereinafter referred to as
    9   “out-of-market games”); and (d) admits that the NFL currently has 32 member
   10   teams.
   11         2.       Denies the allegations of Paragraph 2 except: (a) avers that to the
   12   extent Paragraph 2 contains legal conclusions, no response is required; (b) admits
   13   that the United States District Court for the Eastern District of Pennsylvania issued
   14   an opinion in United States v. NFL, 116 F. Supp. 319 (E.D. Pa. 1953), and
   15   respectfully refers the Court to the original document for a full and complete
   16   description.
   17         3.       Avers that DirecTV is without knowledge or information sufficient to
   18   form a belief as to the truth of the allegations and therefore denies the allegations in
   19   in Paragraph 3 except: (a) avers that to the extent Paragraph 3 contains legal
   20   conclusions, no response is required; (b) admits that the United States District
   21   Court for the Eastern District of Pennsylvania issued an opinion in United States v.
   22   NFL, 196 F. Supp. 445 (E.D. Pa. 1961), and respectfully refers the Court to the
   23   original document for a full and complete description; and (c) admits that Congress
   24   passed the Sports Broadcasting Act of 1961 (“SBA”), 15 U.S.C. § 1291, and
   25   respectfully refers the Court to the original document for a full and complete
   26   description.
   27
   28

                                                   -4-
                                                         Case No. 2:15-ml-02668-PSG-JEMx
Case 2:15-ml-02668-PSG-JEM Document 311 Filed 03/01/21 Page 5 of 35 Page ID #:4599



    1         4.     Avers that DirecTV is without knowledge or information sufficient to
    2   form a belief as to the truth of the allegations and therefore denies the allegations in
    3   in Paragraph 4.
    4         5.     Avers that DirecTV is without knowledge or information sufficient to
    5   form a belief as to the truth of the allegations and therefore denies the allegations in
    6   in Paragraph 5 and Footnote 2 except: (a) avers that to the extent Paragraph 3
    7   contains legal conclusions, no response is required; (b) admits that the United
    8   States District Court for the Eastern District of Pennsylvania issued an opinion in
    9   Laumann v. NHL, 56 F. Supp. 3d 280 (S.D.N.Y. 2014), and respectfully refers the
   10   Court to the original document for a full and complete description; and (c) upon
   11   information and belief, admits that other sports leagues offer packages of out-of-
   12   market broadcast rights.
   13         6.     Avers that DirecTV is without knowledge or information sufficient to
   14   form a belief as to the truth of the allegations and therefore denies the allegations in
   15   in Paragraph 6 except: avers that to the extent Paragraph 6 contains legal
   16   conclusions, no response is required.
   17         7.     Avers that DirecTV is without knowledge or information sufficient to
   18   form a belief as to the truth of the allegations and therefore denies the allegations in
   19   in Paragraph 7, except: (a) admits that NFL Enterprises LLC has licensed DirecTV
   20   to offer Sunday Ticket to residential and commercial subscribers; and (b) admits
   21   that Sunday Ticket allows residential and commercial subscribers to watch some
   22   out-of-market Sunday afternoon (Eastern Time) regular season NFL games.
   23         8.     Denies the allegations of Paragraph 8 except: (a) admits that Sunday
   24   Ticket allows residential and commercial subscribers to watch some out-of-market
   25   Sunday afternoon (Eastern Time) regular season NFL games; (b) admits that
   26   DirecTV receives the broadcast “feeds” from the regular season Sunday afternoon
   27   (Eastern Time) games currently produced by CBS and FOX to offer Sunday Ticket
   28   to its residential and commercial subscribers; and (c) admits that DirecTV markets

                                                  -5-
                                                        Case No. 2:15-ml-02668-PSG-JEMx
Case 2:15-ml-02668-PSG-JEM Document 311 Filed 03/01/21 Page 6 of 35 Page ID #:4600



    1   Sunday Ticket through advertising and has used advertising containing the
    2   language quoted in Paragraph 8, and respectfully refers the Court to the original
    3   document for a full and complete description. DirecTV avers it is without
    4   knowledge or information sufficient to form a belief as to the truth of the
    5   allegations and therefore denies the allegations in Paragraph 8 pertaining to
    6   commercial subscribers for Sunday Ticket.
    7         9.     DirecTV denies the allegations in Paragraph 9 except: avers that to the
    8   extent Paragraph 9 contains legal conclusions, no response is required.
    9         10.    Denies the allegations in Paragraph 10 except: (a) avers that to the
   10   extent Paragraph 9 contains legal conclusions, no response is required; (b) admits
   11   that contractual arrangements exist between the NFL Defendants and DirecTV
   12   providing for the license of rights to broadcast NFL games; (b) admits that
   13   authorized television broadcasts of some regular season out-of-market Sunday
   14   afternoon (Eastern Time) NFL games are unavailable to consumers in their home
   15   markets unless they subscribe to Sunday Ticket; (c) upon information and belief,
   16   admits that contractual arrangements appear to exist between the NFL Defendants
   17   and FOX, CBS, ESPN, and NBC providing for the license of rights to broadcast
   18   NFL games; (d) admits that DirecTV advertises Sunday Ticket on its website; and
   19   (e) admits that the price for Sunday Ticket exceeds $120,000 per year for the largest
   20   of its commercial subscribers.
   21         11.    Denies the allegations in Paragraph 11 except: (a) avers that to the
   22   extent Paragraph 11 contains legal conclusions, no response is required; and (b)
   23   avers that DirecTV is without knowledge or information sufficient to form a belief
   24   as to the truth of the allegations and therefore denies the allegations in in Paragraph
   25   11 concerning the actions and rights of the NFL teams.
   26         12.    Denies the allegations in Paragraph 12 except: avers that to the extent
   27   Paragraph 12 contains legal conclusions, no response is required.
   28

                                                  -6-
                                                        Case No. 2:15-ml-02668-PSG-JEMx
Case 2:15-ml-02668-PSG-JEM Document 311 Filed 03/01/21 Page 7 of 35 Page ID #:4601



    1         13.    Denies the allegations in Paragraph 13 except: (a) avers that to the
    2   extent Paragraph 13 contains legal conclusions, no response is required; and (b)
    3   admits that NFL Enterprises LLC has licensed with DirecTV to offer Sunday Ticket
    4   to residential and commercial subscribers.
    5         14.    Denies the allegations in Paragraph 14 except: admits that there are
    6   differences between its out-of-market broadcasting arrangement with the NFL, in
    7   comparison to broadcasting arrangements made with Major League Baseball
    8   (“MLB”), the National Basketball Association (“NBA”), and the National Hockey
    9   League (“NHL”), and respectfully refers the Court to the original documents for a
   10   full and complete description.
   11         15.    Denies the allegations in Paragraph 15 except: upon information and
   12   belief, admits that the NFL licenses the distribution of Sunday Ticket on a non-
   13   exclusive basis in certain countries outside of the United States.
   14         16.    Denies the allegations in Paragraph 16 except: (a) admits that an
   15   establishment’s Fire Code Occupancy is a factor in the prices for Sunday Ticket
   16   that DirecTV sets for some of its commercial customers; (b) admits that, in 2015,
   17   DirecTV’s price for Sunday Ticket exceeded $120,000 per year for the largest of its
   18   commercial subscribers; and (c) admits that DirecTV has in the past advertised
   19   NFL Sunday Ticket and MLB Extra Innings to commercial customers at some of
   20   the prices described in the chart contained in Paragraph 16.
   21         17.    Denies the allegations in Paragraph 17 and Footnote 3 except: (a) avers
   22   that to the extent Paragraph 17 and Footnote 3 contain legal conclusions, no
   23   response is required; (b) admits that NFL Enterprises LLC has licensed DirecTV to
   24   offer Sunday Ticket to residential and commercial subscribers; (c) admits that for
   25   certain periods of 2015, certain of DirecTV’s advertising in the United States
   26   advertised Sunday Ticket for approximately $251.94 for the regular full-season
   27   package and $353.94 for “NFL Sunday Ticket Max”; (d) avers that DirecTV is
   28   without knowledge or information sufficient to form a belief as to the truth of the

                                                  -7-
                                                        Case No. 2:15-ml-02668-PSG-JEMx
Case 2:15-ml-02668-PSG-JEM Document 311 Filed 03/01/21 Page 8 of 35 Page ID #:4602



    1   allegations and therefore denies the allegations in in Paragraph 17 concerning
    2   Canadian MVPDs.
    3         18.    Denies the allegations in Paragraph 18 except: (a) avers that to the
    4   extent Paragraph 18 contains legal conclusions, no response is required; (b) admits
    5   that a merger between DirecTV and AT&T was finalized in July 2015 following
    6   conditional approval by the Federal Communications Commission (“FCC”), and
    7   respectfully refers the Court to the original document for a full and complete
    8   description; (c) admits that DirecTV filed a Prospectus Supplement pursuant to
    9   Rule 424(b)(2) with the Securities and Exchange Commission on December 3,
   10   2014, which contained the quote in Paragraph 18, and respectfully refers the Court
   11   to the original document for a full and complete description.
   12         19.    Denies the allegations in Paragraph 19 except: avers that to the extent
   13   Paragraph contains legal conclusions, no response is required.
   14         20.    Denies the allegations in Paragraph 20 and denies that Plaintiffs are
   15   entitled to relief in this case except: avers that to the extent Paragraph 20 contains
   16   legal conclusions, no response is required.
   17   JURISDICTION AND VENUE
   18         21.    Avers that Paragraph 21 contains legal conclusions and therefore no
   19   response is required except: admits that Plaintiffs purport to bring this action
   20   pursuant to Section 16 of the Clayton Act (15 U.S.C. § 26), for a violation of
   21   Sections 1 and 2 of the Sherman Act (15 U.S.C. §§ 1-2).
   22         22.    Avers that Paragraph 22 contains legal conclusions and therefore no
   23   response is required.
   24         23.    Denies the allegations in Paragraph 23 and denies that any purported
   25   class member was injured as a result of any conduct by DirecTV except: admits that
   26   DirecTV is headquartered in El Segundo, California.
   27
   28

                                                  -8-
                                                        Case No. 2:15-ml-02668-PSG-JEMx
Case 2:15-ml-02668-PSG-JEM Document 311 Filed 03/01/21 Page 9 of 35 Page ID #:4603



    1   PARTIES
    2         A.     Plaintiffs
    3         24.    Avers that DirecTV is without knowledge or information sufficient to
    4   form a belief as to the truth of the allegations and therefore denies the allegations in
    5   in Paragraph 24 except: admits that Mucky Duck is located in San Francisco,
    6   California, and has purchased Sunday Ticket from DirecTV.
    7         25.    Avers that DirecTV is without knowledge or information sufficient to
    8   form a belief as to the truth of the allegations and therefore denies the allegations in
    9   in Paragraph 25 except: admits that Gael Pub is located in New York, New York,
   10   and has purchased Sunday Ticket from DirecTV.
   11         26.    Avers that DirecTV is without knowledge or information sufficient to
   12   form a belief as to the truth of the allegations and therefore denies the allegations in
   13   in Paragraph 26 except: admits that Lippincott at one point had an address in
   14   Healdsburg, California, and has purchased Sunday Ticket from DirecTV.
   15         27.    Avers that DirecTV is without knowledge or information sufficient to
   16   form a belief as to the truth of the allegations and therefore denies the allegations in
   17   in Paragraph 27 except: admits that Holinko at one point had an address in Belle
   18   Mead, New Jersey, and has purchased the Sunday Ticket from DirecTV.
   19         B.     Defendants
   20         28.    Avers that DirecTV is without knowledge or information sufficient to
   21   form a belief as to the truth of the allegations and therefore denies the allegations in
   22   in Paragraph 28.
   23         29.    Avers that DirecTV is without knowledge or information sufficient to
   24   form a belief as to the truth of the allegations and therefore denies the allegations in
   25   in Paragraph 29.
   26         30.    Denies the allegations in Paragraph 30 except: (a) upon information
   27   and belief, admits that the NFL and Defendant NFL Enterprises LLC are
   28   headquartered in offices located at 345 Park Avenue, New York, New York; and

                                                  -9-
                                                        Case No. 2:15-ml-02668-PSG-JEMx
Case 2:15-ml-02668-PSG-JEM Document 311 Filed 03/01/21 Page 10 of 35 Page ID
                                 #:4604


  1   (b) upon information and belief, admits that NFL Enterprises LLC has licensed
  2   broadcast rights relating to the NFL.
  3         31.      Avers that DirecTV is without knowledge or information sufficient to
  4   form a belief as to the truth of the allegations and therefore denies the allegations in
  5   in Paragraph 31 except: upon information and belief, admits that the NFL and its 32
  6   member clubs produce and distribute NFL football.
  7         32.      Denies the allegations in Paragraph 32 except: (a) avers that to the
  8   extent Paragraph 32 contains legal conclusions, no response is required; (b) admits
  9   that the United States Supreme Court issued an opinion in American Needle, Inc. v.
 10   NFL, 560 U.S. 183 (2010) and in NCAA v. Board of Regents, 468 U.S. 85 (1984),
 11   and respectfully refers the Court to the original documents for a full and complete
 12   description.
 13         33.      Avers that Paragraph 33 contains no allegations and therefore no
 14   response is required.
 15         34.      Denies the allegations in Paragraph 34 except: (a) admits that DirecTV
 16   Holdings LLC is a Delaware Limited Liability Company; and (b) admits that
 17   DirecTV Holdings LLC has stated that it is “a leading provider of digital television
 18   entertainment in the United States.”
 19         35.      Denies the allegations in Paragraph 35 except: (a) admits that
 20   DirecTV, LLC is a California Limited Liability Company; and (b) admits that
 21   DirecTV, LLC has in the past issued bills to subscribers.
 22         36.      Avers that Paragraph 36 contains no allegations and therefore no
 23   response is required.
 24   TRADE AND COMMERCE
 25         37.      Avers that DirecTV is without knowledge or information sufficient to
 26   form a belief as to the truth of the allegations and therefore denies the allegations in
 27   in Paragraph 37 except: upon information and belief, admits that the NFL is the
 28   largest provider of professional American football in the United States.

                                                -10-
                                                       Case No. 2:15-ml-02668-PSG-JEMx
Case 2:15-ml-02668-PSG-JEM Document 311 Filed 03/01/21 Page 11 of 35 Page ID
                                 #:4605


  1         38.    Avers that DirecTV is without knowledge or information sufficient to
  2   form a belief as to the truth of the allegations and therefore denies the allegations in
  3   in Paragraph 38 except: admits the Complaint purports to refer to Bloomberg and
  4   the Wall Street Journal reports, and respectfully refers the Court to the original
  5   documents for a full and complete description.
  6         39.    Denies the allegations in Paragraph 39 except: (a) avers that to the
  7   extent Paragraph 39 contains legal conclusions, no response is required; (b) admits
  8   that in October 2014 the NFL announced that it had reached an agreement with
  9   DirecTV for the rights to distribute Sunday Ticket, and respectfully refers the Court
 10   to the original announcement for a full and complete description; and (c) admits
 11   that the 2014 agreement extended over four additional years and had a higher
 12   contract price than the previous agreement with the NFL, and respectfully refers the
 13   Court to the original document for a full and complete description.
 14   CLASS ACTION ALLEGATIONS
 15         40.    Denies that class treatment is appropriate and avers that DirecTV is
 16   without knowledge or information sufficient to form a belief as to the truth of the
 17   remaining allegations in Paragraph 40 except: admits that Plaintiffs purport to bring
 18   this action as a class action under Federal Rule of Civil Procedure 23.
 19         41.    Denies that class treatment is appropriate and avers that DirecTV is
 20   without knowledge or information sufficient to form a belief as to the truth of the
 21   remaining allegations in Paragraph 41.
 22         42.    Denies that class treatment is appropriate and avers that DirecTV is
 23   without knowledge or information sufficient to form a belief as to the truth of the
 24   remaining allegations in Paragraph 42.
 25         43.    Denies that members of Plaintiffs’ purported Classes have been
 26   charged supracompetitive prices for Sunday Ticket and avers that DirecTV is
 27   without knowledge or information sufficient to form a belief as to the truth of the
 28

                                                -11-
                                                       Case No. 2:15-ml-02668-PSG-JEMx
Case 2:15-ml-02668-PSG-JEM Document 311 Filed 03/01/21 Page 12 of 35 Page ID
                                 #:4606


  1   remaining allegations in Paragraph 43 except: admits that DirecTV has sold Sunday
  2   Ticket to residential and commercial subscribers during the relevant time period.
  3         44.    Denies the allegations in Paragraph 44, and specifically denies that
  4   class treatment is appropriate except: avers that DirecTV is investigating the extent
  5   to which the number and identity of Sunday Ticket subscribers is known to
  6   DirecTV.
  7         45.    Denies the allegations in Paragraph 45 and denies that class treatment
  8   is appropriate except: to the extent Paragraph 45 contains legal conclusions, no
  9   response is required.
 10         46.    Denies the allegations in Paragraph 46 and its subparts and denies that
 11   class treatment is appropriate except: to the extent Paragraph 46 and its subparts
 12   contain legal conclusions, no response is required.
 13         47.    Denies the allegations in Paragraph 47 and denies that class treatment
 14   is appropriate except: to the extent Paragraph 47 contains legal conclusions, no
 15   response is required.
 16         48.    Avers that DirecTV is without knowledge or information sufficient to
 17   form a belief as to the truth of the allegations in Paragraph 48 and therefore denies
 18   the allegations on that basis.
 19         49.    Denies the allegations in Paragraph 49 and denies that class treatment
 20   is appropriate except: avers that to the extent Paragraph 49 contains legal
 21   conclusions, no response is required.
 22         50.    Denies the allegations in Paragraph 50 and denies that class treatment
 23   is appropriate except: avers that to the extent Paragraph 50 contains legal
 24   conclusions, no response is required.
 25         51.    Denies the allegations in Paragraph 51 and denies that class treatment
 26   is appropriate except: avers that to the extent Paragraph 51 contains legal
 27   conclusions, no response is required.
 28

                                               -12-
                                                      Case No. 2:15-ml-02668-PSG-JEMx
Case 2:15-ml-02668-PSG-JEM Document 311 Filed 03/01/21 Page 13 of 35 Page ID
                                 #:4607


  1         52.      Denies the allegations in Paragraph 52 and denies that class treatment
  2   is appropriate except: avers that to the extent Paragraph 52 contains legal
  3   conclusions, no response is required.
  4   FACTUAL ALLEGATIONS
  5         A.       Relevant Market
  6         53.      Denies the allegations in Paragraph 53, and specifically denies that a
  7   “market” for “live video presentation of regular season NFL games that includes a
  8   distinct submarket for ‘out- of-market’ games” exists or constitutes a cognizable
  9   relevant market for antitrust purposes, except: (a) avers that to the extent Paragraph
 10   53 contains legal conclusions, no response is required; (b) upon information and
 11   belief, admits that the NFL appears to have negotiated with CBS, NBC, ESPN, and
 12   FOX for the rights to produce and broadcast certain NFL games.
 13         54.      Denies the allegations in Paragraph 54 except: avers that to the extent
 14   Paragraph 54 contains legal conclusions, no response is required.
 15         55.      Avers that DirecTV is without knowledge or information sufficient to
 16   form a belief as to the truth of the allegations and therefore denies the allegations in
 17   in Paragraph 55.
 18         56.      Avers that DirecTV is without knowledge or information sufficient to
 19   form a belief as to the truth of the remainder of the allegations in Paragraph 56
 20   except: upon information and belief, admits that the United States Football League
 21   filed a lawsuit against the NFL and that the United States Court of Appeals for the
 22   Second Circuit issued an opinion in USFL v. NFL, 842 F.2d 1335 (2d Cir. 1988),
 23   and respectfully refers the Court to the original document for a full and complete
 24   description.
 25         57.      Denies the allegations in Paragraph 57 except: upon information and
 26   belief, admits that the NFL is currently comprised of 32 NFL member clubs, that
 27   the NFL offers a product that is popular with consumers, and that NFL clubs reside
 28   in geographic locations throughout the United States.

                                                -13-
                                                       Case No. 2:15-ml-02668-PSG-JEMx
Case 2:15-ml-02668-PSG-JEM Document 311 Filed 03/01/21 Page 14 of 35 Page ID
                                 #:4608


  1         58.      Denies the allegations in Paragraph 58 except: avers that to the extent
  2   Paragraph 58 contains legal conclusions, no response is required.
  3         59.      Denies the allegations in Paragraph 59 except: (a) admits that a merger
  4   between DirecTV and AT&T was finalized in July 2015 following conditional
  5   approval by the FCC, and respectfully refers the Court to the merger agreement for
  6   a full and complete description; and (b) admits that the Complaint purports to quote
  7   a Forbes article, and respectfully refers the Court to the original document for a full
  8   and complete description.
  9         B.       Relevant History of NFL Broadcasting Agreements
 10         60.      Avers that DirecTV is without knowledge or information sufficient to
 11   form a belief as to the truth of the allegations and therefore denies the allegations in
 12   in Paragraph 60.
 13         61.      Avers that DirecTV is without knowledge or information sufficient to
 14   form a belief as to the truth of the allegations and therefore denies the allegations in
 15   in Paragraph 61 and Footnote 4 except: (a) avers that to the extent Paragraph 61
 16   and Footnote 4 contain legal conclusions, no response is required; and (b) admits
 17   that the United States District Court for the Eastern District of Pennsylvania issued
 18   an opinion in United States v. NFL, 116 F. Supp. 319 (E.D. Pa. 1953), and
 19   respectfully refers the Court to the original document for a full and complete
 20   description.
 21         62.      Avers that DirecTV is without knowledge or information sufficient to
 22   form a belief as to the truth of the allegations and therefore denies the allegations in
 23   in Paragraph 62 except: avers that to the extent Paragraph 62 contains legal
 24   conclusions, no response is required.
 25         63.      Avers that DirecTV is without knowledge or information sufficient to
 26   form a belief as to the truth of the allegations and therefore denies the allegations in
 27   in Paragraph 63 except: (a) avers that to the extent Paragraph 63 contains legal
 28   conclusions, no response is required; and (b) admits that the United States District

                                                -14-
                                                       Case No. 2:15-ml-02668-PSG-JEMx
Case 2:15-ml-02668-PSG-JEM Document 311 Filed 03/01/21 Page 15 of 35 Page ID
                                 #:4609


  1   Court for the Eastern District of Pennsylvania issued an opinion in United States v.
  2   NFL, 116 F. Supp. 319 (E.D. Pa. 1953), and respectfully refers the Court to the
  3   original document for a full and complete description.
  4         64.    Avers that DirecTV is without knowledge or information sufficient to
  5   form a belief as to the truth of the allegations and therefore denies the allegations in
  6   in Paragraph 64 except: (a) avers that to the extent Paragraph 64 contains legal
  7   conclusions, no response is required; and (b) admits that the United States District
  8   Court for the Eastern District of Pennsylvania issued an opinion in United States v.
  9   NFL, 116 F. Supp. 319 (E.D. Pa. 1953), and respectfully refers the Court to the
 10   original document for a full and complete description.
 11         65.    Avers that DirecTV is without knowledge or information sufficient to
 12   form a belief as to the truth of the allegations and therefore denies the allegations in
 13   in Paragraph 65 except: avers that to the extent Paragraph 65 contains legal
 14   conclusions, no response is required.
 15         66.    Avers that DirecTV is without knowledge or information sufficient to
 16   form a belief as to the truth of the allegations and therefore denies the allegations in
 17   in Paragraph 66 except: (a) avers that to the extent Paragraph 66 contains legal
 18   conclusions, no response is required; and (b) admits that the United States District
 19   Court for the Eastern District of Pennsylvania issued an opinion in United States v.
 20   NFL, 196 F. Supp. 445 (E.D. Pa. 1961), and respectfully refers the Court to the
 21   original document for a full and complete description.
 22         67.    Avers that DirecTV is without knowledge or information sufficient to
 23   form a belief as to the truth of the allegations and therefore denies the allegations in
 24   in Paragraph 67 except: (a) avers that to the extent Paragraph 67 contains legal
 25   conclusions, no response is required; and (b) admits that the United States District
 26   Court for the Eastern District of Pennsylvania issued an opinion in United States v.
 27   NFL, 196 F. Supp. 445 (E.D. Pa. 1961), and respectfully refers the Court to the
 28   original document for a full and complete description.

                                                -15-
                                                       Case No. 2:15-ml-02668-PSG-JEMx
Case 2:15-ml-02668-PSG-JEM Document 311 Filed 03/01/21 Page 16 of 35 Page ID
                                 #:4610


  1         68.    Avers that DirecTV is without knowledge or information sufficient to
  2   form a belief as to the truth of the allegations and therefore denies the allegations in
  3   in Paragraph 68 except: (a) avers that to the extent Paragraph 68 contains legal
  4   conclusions, no response is required; and (b) admits that Congress enacted the
  5   SBA, and contains the language cited in Paragraph 68, and respectfully refers the
  6   Court to the original document for a full and complete description.
  7         69.    Avers that DirecTV is without knowledge or information sufficient to
  8   form a belief as to the truth of the allegations and therefore denies the allegations in
  9   in Paragraph 69.
 10         70.    Avers that DirecTV is without knowledge or information sufficient to
 11   form a belief as to the truth of the allegations and therefore denies the allegations in
 12   in Paragraph 70.
 13         71.    Avers that DirecTV is without knowledge or information sufficient to
 14   form a belief as to the truth of the allegations and therefore denies the allegations in
 15   in Paragraph 71 except: avers that to the extent Paragraph 71 contains legal
 16   conclusions, no response is required.
 17         72.    Avers that DirecTV is without knowledge or information sufficient to
 18   form a belief as to the truth of the allegations and therefore denies the allegations in
 19   in Paragraph 72 except: avers that to the extent Paragraph 72 contains legal
 20   conclusions, no response is required.
 21         73.    Avers that DirecTV is without knowledge or information sufficient to
 22   form a belief as to the truth of the allegations and therefore denies the allegations in
 23   in Paragraph 73.
 24         74.    Avers that DirecTV is without knowledge or information sufficient to
 25   form a belief as to the truth of the allegations and therefore denies the allegations in
 26   in Paragraph 74.
 27         75.    Denies the allegations in Paragraph 75 except: (a) avers that to the
 28   extent Paragraph 75 contains legal conclusions, no response is required; and (b)

                                                -16-
                                                       Case No. 2:15-ml-02668-PSG-JEMx
Case 2:15-ml-02668-PSG-JEM Document 311 Filed 03/01/21 Page 17 of 35 Page ID
                                 #:4611


  1   upon information and belief, admits that the NFL first offered a package of games
  2   that could be sold nationwide during the 1994 NFL season.
  3         76.    Denies the allegations in Paragraph 76 except: (a) avers that, in 1994,
  4   DirecTV, Inc., reached an agreement with NFL Enterprises L.P. for the right to
  5   offer Sunday Ticket in the United States to residential and commercial subscribers,
  6   and respectfully refers the Court to the original document for a full and complete
  7   description; (b) admits that NFL Enterprises LLC currently has an agreement with
  8   DirecTV for the right to offer Sunday Ticket in the United States to residential and
  9   commercial subscribers, and respectfully refers the Court to the original document
 10   for a full and complete description; and (c) admits that DirecTV launched in 1994.
 11         77.    Avers that DirecTV is without knowledge or information sufficient to
 12   form a belief as to the truth of the allegations and therefore denies the allegations in
 13   in Paragraph 77 and Footnote 5 except: (a) upon information and belief, admits that
 14   CBS did not broadcast NFL games from 1994 to 1997; (b) admits that in 2003,
 15   News Corporation acquired 34% of Hughes Electronics Corporation, DirecTV’s
 16   parent company, and transferred those holdings to Fox Entertainment Group, Inc.;
 17   and (c) admits the Complaint purports to refer to an ESPN article by Gregg
 18   Easterbrook, and respectfully refers the Court to the original document for a full
 19   and complete description.
 20         78.    Avers that DirecTV is without knowledge or information sufficient to
 21   form a belief as to the truth of the allegations and therefore denies the allegations in
 22   in Paragraph 78 except: avers that the NFL documents speak for themselves.
 23         79.    Avers that DirecTV is without knowledge or information sufficient to
 24   form a belief as to the truth of the allegations and therefore denies the allegations in
 25   in Paragraph 79 except: avers that the NFL documents speak for themselves.
 26         80.    Denies the allegations in Paragraph 80 except: (a) avers that to the
 27   extent Paragraph 80 contains legal conclusions, no response is required; and (b)
 28   admits that, pursuant to its agreement with the NFL, DirecTV uses the “feeds” of

                                                -17-
                                                       Case No. 2:15-ml-02668-PSG-JEMx
Case 2:15-ml-02668-PSG-JEM Document 311 Filed 03/01/21 Page 18 of 35 Page ID
                                 #:4612


  1   Sunday games broadcast by CBS and FOX to offer Sunday Ticket to residential and
  2   commercial subscribers.
  3         C.     The NFL’s Current Broadcasting Rights Agreements
  4         81.    Avers that DirecTV is without knowledge or information sufficient to
  5   form a belief as to the truth of the allegations and therefore denies the allegations in
  6   in Paragraph 81.
  7         82.    Denies the allegations in Paragraph 82 except: avers that Paragraph 82
  8   appears to contain incomplete allegations and therefore no response is required.
  9               i.      Over-the-Air Cable Broadcasts
 10         83.    Avers that DirecTV is without knowledge or information sufficient to
 11   form a belief as to the truth of the allegations and therefore denies the allegations in
 12   in Paragraph 83.
 13         84.    Denies the allegations in Paragraph 84 except: (a) upon information
 14   and belief, admits that most regular-season Sunday NFL games start at
 15   approximately 1 P.M., 4:05 P.M., or 4:25 P.M. Eastern Time; (b) upon information
 16   and belief, admits that during the regular season, the NFL generally schedules
 17   between 10 and 13 games on Sunday afternoons (Eastern Time), and one game on
 18   each of Sunday, Monday, and Thursday nights; (c) upon information and belief,
 19   admits that, generally, television viewers have access to two NFL game broadcasts
 20   by one network (CBS or FOX) and one NFL game broadcast by the other network
 21   on any given Sunday afternoon (Eastern Time) during the regular season.
 22         85.    Avers that DirecTV is without knowledge or information sufficient to
 23   form a belief as to the truth of the remaining allegations in Paragraph 85 and denies
 24   the remaining allegations on that basis except: (a) upon information and belief,
 25   admits that generally there are up to two full regular-season games broadcast on
 26   television on Sunday afternoons (Eastern Time) at any given time in any given
 27   location in the United States; and (b) upon information and belief, admits that
 28

                                                -18-
                                                       Case No. 2:15-ml-02668-PSG-JEMx
Case 2:15-ml-02668-PSG-JEM Document 311 Filed 03/01/21 Page 19 of 35 Page ID
                                 #:4613


  1   generally three full regular-season games will be broadcast on television on Sunday
  2   afternoons (Eastern Time) in any given location in the United States.
  3         86.     Denies the allegations in Paragraph 86.
  4         87.     Denies the allegations in Paragraph 87.
  5         88.     Avers that DirecTV is without knowledge or information sufficient to
  6   form a belief as to the truth of the remaining allegations in Paragraph 88 and denies
  7   the remaining allegations on that basis except: respectfully refers the Court to the
  8   Wall Street Journal article for a full and complete description.
  9               ii.     DirecTV and NFL Sunday Ticket
 10         89.     Denies the allegations in Paragraph 89 except: (a) avers that, in 1994,
 11   DirecTV, Inc., reached an agreement with NFL Enterprises L.P. for the right to
 12   offer Sunday Ticket in the United States to residential and commercial subscribers,
 13   and respectfully refers the Court to the original document for a full and complete
 14   description; and (b) admits that Sunday Ticket allows residential and commercial
 15   subscribers to watch out-of-market Sunday afternoon (Eastern Time) regular season
 16   NFL games broadcast on FOX and CBS.
 17         90.     Denies the allegations in Paragraph 90 except: (a) avers that to the
 18   extent Paragraph 90 contains legal conclusions, no response is required; (b) admits
 19   that DirecTV has agreements with the NFL, and respectfully refers the Court to the
 20   original document for a full and complete description; and (c) admits that DirecTV
 21   receives the broadcast “feeds” from the Sunday afternoon (Eastern Time) games
 22   currently produced by CBS and FOX to offer Sunday Ticket to its residential and
 23   commercial subscribers.
 24         91.     Denies the allegations in Paragraph 91 except: (a) avers that to the
 25   extent Paragraph 91 contains legal conclusions, no response is required; and (b)
 26   admits that the NFL has exclusively licensed to DirecTV the right to offer Sunday
 27   Ticket in the United States to residential and commercial subscribers.
 28

                                               -19-
                                                      Case No. 2:15-ml-02668-PSG-JEMx
Case 2:15-ml-02668-PSG-JEM Document 311 Filed 03/01/21 Page 20 of 35 Page ID
                                 #:4614


  1         92.    Avers that DirecTV is without knowledge or information sufficient to
  2   form a belief as to the truth of the allegations and therefore denies the allegations in
  3   in Paragraph 92 except: (a) avers that to the extent Paragraph 92 contains legal
  4   conclusions, no response is required; (b) admits that the NFL has negotiated
  5   agreements with DirecTV for the rights to Sunday Ticket, and respectfully refers
  6   the Court to the original document for a full and complete description.
  7         93.    Avers that DirecTV is without knowledge or information sufficient to
  8   form a belief as to the truth of the allegations and therefore denies the allegations in
  9   in Paragraph 93 except: (a) avers that to the extent Paragraph 93 contains legal
 10   conclusions, no response is required; and (b) avers that the NFL documents speak
 11   for themselves.
 12         94.    Denies the allegations in Paragraph 94 except: avers that to the extent
 13   Paragraph 94 contains legal conclusions, no response is required.
 14         95.    Denies the allegations in Paragraph 95, and specifically denies that the
 15   NFL’s first license to DirecTV for Sunday Ticket expired on December 11, 2002,
 16   except: (a) upon information and belief, admits that it has been publicly reported
 17   that a letter proposal was made by InDemand to former NFL Commissioner Paul
 18   Tagliabue on or around December 11, 2002, and respectfully refers the Court to the
 19   original document for a full and complete description; (b) admits that, on December
 20   11, 2002, the NFL announced a five-year exclusive license to DirecTV.
 21         96.    Denies the allegations in Paragraph 96 except: admits that, in October
 22   2014, it was announced the NFL had granted an exclusive multi-year license to
 23   DirecTV for the right to distribute Sunday Ticket, and respectfully refers the Court
 24   to the original document for a full and complete description.
 25         97.    Avers that DirecTV is without knowledge or information sufficient to
 26   form a belief as to the truth of the allegations and therefore denies the allegations in
 27   in Paragraph 97 and denies them on that basis except: upon information and belief,
 28   admits that the NFL maintains a website that references Sunday Ticket, and

                                                -20-
                                                       Case No. 2:15-ml-02668-PSG-JEMx
Case 2:15-ml-02668-PSG-JEM Document 311 Filed 03/01/21 Page 21 of 35 Page ID
                                 #:4615


  1   respectfully refers the Court to the original document for a full and complete
  2   description.
  3         98.      Avers that DirecTV is without knowledge or information sufficient to
  4   form a belief as to the truth of the allegations and therefore denies the allegations in
  5   in Paragraph 98 and denies them on that basis except: upon information and belief,
  6   admits that the NFL maintains a website that references Sunday Ticket, and
  7   respectfully refers the Court to the original document for a full and complete
  8   description.
  9         D.       The Challenged Agreements Harm Competition
 10         99.      Denies the allegations in Paragraph 99 except: avers that to the extent
 11   Paragraph 99 contains legal conclusions, no response is required.
 12         100. Denies the allegations in Paragraph 100 except: (a) avers that to the
 13   extent Paragraph 100 contains legal conclusions, no response is required; and (b)
 14   avers that DirecTV is without knowledge or information sufficient to form a belief
 15   as to the truth of the allegations and therefore denies the allegations in pertaining to
 16   the NCAA.
 17         101. Denies the allegations in Paragraph 101 and Footnote 6 except: (a)
 18   avers that to the extent Paragraph 101 and Footnote 6 contain legal conclusions, no
 19   response is required; and (b) avers that DirecTV is without knowledge or
 20   information sufficient to form a belief as to the truth of the allegations and therefore
 21   denies the allegations in in Paragraph 101 and Footnote 6 pertaining to other major
 22   sports leagues.
 23         102. Denies the allegations in Paragraph 102 except: (a) admits that
 24   advertised Sunday Ticket retail prices for some commercial and residential
 25   subscribers increased from 2014 to 2015, but denies such prices increased by
 26   “roughly 11.5%”; and (b) admits that the price for Sunday Ticket exceeds $120,000
 27   per year for the largest of its commercial subscribers.
 28

                                                -21-
                                                       Case No. 2:15-ml-02668-PSG-JEMx
Case 2:15-ml-02668-PSG-JEM Document 311 Filed 03/01/21 Page 22 of 35 Page ID
                                 #:4616


  1         103. Denies the allegations in Paragraph 103 except: avers that to the extent
  2   Paragraph 103 contains legal conclusions, no response is required.
  3         104. Avers that DirecTV is without knowledge or information sufficient to
  4   form a belief as to the truth of the allegations and therefore denies the allegations in
  5   in Paragraph 104.
  6         105. Avers that DirecTV is without knowledge or information sufficient to
  7   form a belief as to the truth of the allegations and therefore denies the allegations in
  8   in Paragraph 105 except: avers that to the extent Paragraph 105 contains legal
  9   conclusions, no response is required.
 10         106. Denies the allegations in Paragraph 106 except: avers that to the extent
 11   Paragraph 106 contains legal conclusions, no response is required.
 12         107. Denies the allegations in Paragraph 107 except: avers that to the extent
 13   Paragraph 107 contains legal conclusions, no response is required.
 14         108. Denies the allegations in Paragraph 108 except: (a) admits that Robert
 15   Stecklow was for a time employed in product marketing for DirecTV; and (b)
 16   admits that a newspaper article has purported to quote Rob Stecklow as making the
 17   statement in Paragraph 108.
 18         109. Denies the allegations in Paragraph 109 except: (a) admits that, in
 19   March of 2007, MLB was negotiating with DirecTV for a contract, and respectfully
 20   refers the Court to the original document for a full and complete description; (b)
 21   admits that exclusive carriage was one of the terms under negotiation; and (c)
 22   admits it was reported that InDemand made an offer to MLB, and respectfully
 23   refers the Court to the original document for a full and complete description.
 24         110. Denies the allegations in Paragraph 110 except: admits that the
 25   Complaint purports to quote a Washington Post article, and respectfully refers the
 26   Court to the original document for a full and complete description.
 27
 28

                                                -22-
                                                       Case No. 2:15-ml-02668-PSG-JEMx
Case 2:15-ml-02668-PSG-JEM Document 311 Filed 03/01/21 Page 23 of 35 Page ID
                                 #:4617


  1         111. Denies the allegations in Paragraph 111 except: admits that the
  2   Complaint purports to quote an Atlantic Monthly article, and respectfully refers the
  3   Court to the original document for a full and complete description.
  4         112. Avers that DirecTV is without knowledge or information sufficient to
  5   form a belief as to the truth of the allegations and therefore denies the allegations in
  6   in Paragraph 112 except: admits that DirecTV sent a letter to Marlene H. Dortch at
  7   the FCC, and respectfully refers the Court to the original document for a full and
  8   complete description.
  9         113. Denies the allegations in Paragraph 113 except: (a) avers that to the
 10   extent Paragraph 113 contains legal conclusions, no response is required; and (b)
 11   avers that DirecTV is without knowledge or information sufficient to form a belief
 12   as to the truth of the allegations and therefore denies the allegations about
 13   “DirecTV’s own data” contained in Paragraph 113 as it is unclear what “data” is
 14   being referenced.
 15         E.     DirecTV Has Participated in and Facilitates This Anticompetitive
 16                Scheme
 17         114. Denies the allegations in Paragraph 114 except: avers that to the extent
 18   Paragraph 114 contains legal conclusions, no response is required.
 19         115. Denies the allegations in Paragraph 115 except: (a) avers that to the
 20   extent Paragraph 115 contains legal conclusions, no response is required; (b) upon
 21   information and belief, admits that NFL licenses the distribution of Sunday Ticket
 22   on a non-exclusive basis in certain countries outside of the United States; and (c)
 23   admits that DirecTV offers Sunday Ticket through an online subscription for certain
 24   United States, including customers who are unable to install DirecTV in their
 25   households and certain students enrolled in qualified educational programs.
 26         116. Upon information and belief, admits that the NFL issued a press
 27   release in 2014, which contains the language cited in Paragraph 116, and
 28

                                                -23-
                                                       Case No. 2:15-ml-02668-PSG-JEMx
Case 2:15-ml-02668-PSG-JEM Document 311 Filed 03/01/21 Page 24 of 35 Page ID
                                 #:4618


  1   respectfully refers the Court to the original document for a full and complete
  2   description.
  3         117. Upon information and belief, DirecTV: (a) admits that the NFL
  4   maintains a website that references Sunday Ticket, and respectfully refers the Court
  5   to the original document for a full and complete description; and (b) admits that the
  6   NFL issued a press release in 2009 announcing contract extensions for Sunday
  7   Ticket, and respectfully refers the Court to the original document for a full and
  8   complete description.
  9         118. Denies the allegations in Paragraph 118 except: avers that to the extent
 10   Paragraph 118 contains legal conclusions, no response is required.
 11         F.       There Are No Procompetitive Benefits, and Any That Might Exist
 12                  Could Be Achieved through Less Restrictive Means
 13         119. Denies the allegations in Paragraph 119 except: avers that to the extent
 14   Paragraph 119 contains legal conclusions, no response is required.
 15         120. Avers that DirecTV is without knowledge or information sufficient to
 16   form a belief as to the truth of the allegations and therefore denies the allegations in
 17   in Paragraph 120 and Footnote 7 except: (a) admits that NFL broadcast rights have
 18   value; and (b) admits that the Nielsen Company provided publicly available
 19   estimates of television viewership of certain programming, including NFL games,
 20   during the time period covered by the 2014 NFL regular season, and respectfully
 21   refers the Court to the original document for a full and complete description.
 22         121. Denies the allegations in Paragraph 121 except: avers that to the extent
 23   Paragraph 121 contains legal conclusions, no response is required.
 24         122. Denies the allegations in Paragraph 122 except: (a) avers that to the
 25   extent Paragraph 122 contains legal conclusions, no response is required; (b) upon
 26   information and belief, admits that it has been reported that, since 2015, the NFL
 27   has not barred local broadcasts of NFL games for which fewer than 85% of the
 28   available stadium seats had been sold by the local team in that market; and (c) avers

                                                -24-
                                                       Case No. 2:15-ml-02668-PSG-JEMx
Case 2:15-ml-02668-PSG-JEM Document 311 Filed 03/01/21 Page 25 of 35 Page ID
                                 #:4619


  1   that DirecTV is without knowledge or information sufficient to form a belief as to
  2   the truth of the allegations and therefore denies the allegations in in Paragraph 122
  3   pertaining to the broadcasts of Arena Football League games.
  4         123. Denies the allegations in Paragraph 123 except: (a) avers that to the
  5   extent Paragraph 123 contains legal conclusions, no response is required; (b) admits
  6   that the United States District Court for the Eastern District of Pennsylvania issued
  7   an opinion in United States v. NFL, 116 F. Supp. 319 (E.D. Pa. 1953), and
  8   respectfully refers the Court to the original document for a full and complete
  9   description; (c) admits that the Complaint purports to refer to a Forbes article, and
 10   respectfully refers the Court to the original document for a full and complete
 11   description.
 12         124. Denies the allegations in Paragraph 124 except: avers that to the extent
 13   Paragraph 124 contains legal conclusions, no response is required.
 14         125. Denies the allegations in Paragraph 125 except: (a) avers that to the
 15   extent Paragraph 125 contains legal conclusions, no response is required; (b) upon
 16   information and belief, admits that NFL licenses the distribution of Sunday Ticket
 17   on a non-exclusive basis in certain countries outside of the United States; (c) upon
 18   information and belief, admits that NFL offers the NFL RedZone service on a non-
 19   exclusive basis.
 20         126. Denies the allegations in Paragraph 126 except: avers that to the extent
 21   Paragraph 126 contains legal conclusions, no response is required.
 22         127. Denies the allegations in Paragraph 126 except: avers that to the extent
 23   Paragraph 126 contains legal conclusions, no response is required.
 24         128. Denies the allegations in Paragraph 128 except: (a) avers that to the
 25   extent Paragraph 128 contains legal conclusions, no response is required; and (b)
 26   admits that Roger Noll made statements before the United States Judiciary
 27   Committee on November 14, 2006, and respectfully refers the Court to the original
 28   document for a full and complete description.

                                               -25-
                                                      Case No. 2:15-ml-02668-PSG-JEMx
Case 2:15-ml-02668-PSG-JEM Document 311 Filed 03/01/21 Page 26 of 35 Page ID
                                 #:4620


  1         G.     Examples from Other Leagues Confirm That Comparable
  2                Agreements Harm Competition
  3         129. Denies the allegations in Paragraph 129 except: avers that to the extent
  4   Paragraph 129 contains legal conclusions, no response is required.
  5         130. Avers that DirecTV is without knowledge or information sufficient to
  6   form a belief as to the truth of the allegations and therefore denies the allegations in
  7   in Paragraph 130.
  8         131. Avers that to the extent Paragraph 131 contains legal conclusions, no
  9   response is required, and admits that the United States Supreme Court issued an
 10   opinion in NCAA v. Board of Regents of Univ. of Okla., 468 U.S. 85 (1984) and the
 11   United States District Court for the Western District of Oklahoma issued an opinion
 12   in Board of Regents of Univ. of Okla. v. NCAA, 546 F. Supp. 1276 (W.D. Okla.
 13   1982), and respectfully refers the Court to the original document for a full and
 14   complete description.
 15         132. Avers that to the extent Paragraph 132 and Footnote 8 contain legal
 16   conclusions, no response is required, and admits that the United States Supreme
 17   Court issued an opinion in NCAA v. Board of Regents of Univ. of Okla., 468 U.S.
 18   85 (1984), and respectfully refers the Court to the original document for a full and
 19   complete description.
 20         133. Denies the allegations in in Paragraph 133 except: (a) avers that to the
 21   extent Paragraph 133 contains legal conclusions, no response is required; and (b)
 22   admits that college football games have been televised on major broadcast
 23   networks, cable networks, and regional sports networks.
 24         134. Denies the allegations in Paragraph 134 except: avers that to the extent
 25   Paragraph 134 contains legal conclusions, no response is required.
 26         135. Avers that DirecTV is without knowledge or information sufficient to
 27   form a belief as to the truth of the allegations and therefore denies the allegations in
 28   in Paragraph 135.

                                                -26-
                                                       Case No. 2:15-ml-02668-PSG-JEMx
Case 2:15-ml-02668-PSG-JEM Document 311 Filed 03/01/21 Page 27 of 35 Page ID
                                 #:4621


  1         136. Avers that to the extent Paragraph 136 contains legal conclusions, no
  2   response is required, and admits that the United States District Court for the
  3   Southern District of New York issued an opinion in Madison Square Garden, L.P.
  4   v. NHL, No. 07-8455, 2008 WL 4547518 (S.D.N.Y. Oct. 10, 2008), and
  5   respectfully refers the Court to the original document for a full and complete
  6   description.
  7         137. Avers that to the extent Paragraph 136 contains legal conclusions, no
  8   response is required, and admits that the United States Bankruptcy Court for the
  9   District of Arizona issued an opinion in Coyotes Hockey LLC v. NHL, Av. No. 09-
 10   494 (Bankr. D. Ariz. June 5, 2009), and respectfully refers the Court to the original
 11   document for a full and complete description.
 12         138. Avers that to the extent Paragraph 138 and Footnote 9 contain legal
 13   conclusions, no response is required, and admits that the United States District
 14   Court for the Eastern District of Illinois issued an opinion in Chicago Prof’l Sports
 15   L.P. v. NBA, 754 F. Supp. 1336 (E.D. Ill. 1991), which was affirmed by the United
 16   States Court of Appeals for the Seventh Circuit in an opinion at 961 F.2d 667 (7th
 17   Cir. 1992), and respectfully refers the Court to the original document for a full and
 18   complete description.
 19         139. Denies the allegations in Paragraph 139 except: avers that to the extent
 20   Paragraph 139 contains legal conclusions, no response is required.
 21         H.       Plaintiffs and The Classes Have Suffered Antitrust Injury
 22         140. Denies the allegations in Paragraph 140 except: avers that to the extent
 23   Paragraph 140 contains legal conclusions, no response is required.
 24         141. Denies the allegations in Paragraph 141 except: avers that to the extent
 25   Paragraph 141 contains legal conclusions, no response is required.
 26         142. Denies the allegations in Paragraph 142 except: avers that to the extent
 27   Paragraph 142 contains legal conclusions, no response is required.
 28

                                               -27-
                                                      Case No. 2:15-ml-02668-PSG-JEMx
Case 2:15-ml-02668-PSG-JEM Document 311 Filed 03/01/21 Page 28 of 35 Page ID
                                 #:4622


  1         143. Denies the allegations in Paragraph 143 except: avers that to the extent
  2   Paragraph 143 contains legal conclusions, no response is required.
  3         144. Denies the allegations in Paragraph 144 except: avers that to the extent
  4   Paragraph 144 contains legal conclusions, no response is required.
  5         145. Avers that to the extent Paragraph 145 contains legal conclusions, no
  6   response is required, and admits that the United States District Court for the
  7   Southern District of New York issued an opinion in Laumann v. NHL, 56 F. Supp.
  8   3d 280 (S.D.N.Y. 2014), and respectfully refers the Court to the original document
  9   for a full and complete description.
 10         146. Avers that to the extent Paragraph 146 contains legal conclusions, no
 11   response is required, and admits that Roger Noll filed a declaration in Laumann v.
 12   NHL, Nos. 12-cv-1817 (SAS), 12-cv-3704 (SAS) (S.D.N.Y.), and respectfully
 13   refers the Court to the original document for a full and complete description.
 14         I.     The Sports Broadcasting Act Does Not Shield Defendants’
 15                Anticompetitive Acts
 16         147. Avers that to the extent Paragraph 147 contains legal conclusions, no
 17   response is required, and admits that Congress enacted the Sports Broadcasting Act
 18   of 1961 (“SBA”), and respectfully refers the Court to the original document for a
 19   full and complete description.
 20         148. Avers that to the extent Paragraph 148 contains legal conclusions, no
 21   response is required, and admits that Congress enacted the SBA, and respectfully
 22   refers the Court to the original document for a full and complete description.
 23         149. Avers that DirecTV is without knowledge or information sufficient to
 24   form a belief as to the truth of the allegations and therefore denies the allegations in
 25   in Paragraph 149 except: (a) avers that to the extent Paragraph 149 contains legal
 26   conclusions, no response is required; and (b) admits that Congress enacted the
 27   SBA, and respectfully refers the Court to the original document for a full and
 28   complete description.

                                                -28-
                                                       Case No. 2:15-ml-02668-PSG-JEMx
Case 2:15-ml-02668-PSG-JEM Document 311 Filed 03/01/21 Page 29 of 35 Page ID
                                 #:4623


  1         150. Denies the allegations in Paragraph 150 except: avers that to the extent
  2   Paragraph 150 contains legal conclusions, no response is required.
  3         151. Avers that to the extent Paragraph 151 contains legal conclusions, no
  4   response is required, and admits that the Eastern District of Pennsylvania issued an
  5   opinion in Shaw v. Dallas Cowboys Football Club, Ltd., No. Civ. A. 97-5184, 1998
  6   WL 419765 (E.D. Pa. June 23, 1998), which was affirmed by the United States
  7   Court of Appeals for the Third Circuit in 172 F.3d 299 (3d Cir. 1999), and
  8   respectfully refers the Court to the original document for a full and complete
  9   description.
 10         152. Avers that DirecTV is without knowledge or information sufficient to
 11   form a belief as to the truth of the allegations and therefore denies the allegations in
 12   in Paragraph 152 except: avers that to the extent Paragraph 152 contains legal
 13   conclusions, no response is required.
 14         153. Avers that to the extent Paragraph 153 contains legal conclusions, no
 15   response is required, and admits that the Eastern District of Pennsylvania issued an
 16   opinion in Shaw v. Dallas Cowboys Football Club, Ltd., No. Civ. A. 97-5184, 1998
 17   WL 419765 (E.D. Pa. June 23, 1998), and respectfully refers the Court to the
 18   original document for a full and complete description.
 19         154. Avers that to the extent Paragraph 154 contains legal conclusions, no
 20   response is required, and admits that the United States District Court for the
 21   Southern District of New York issued an opinion in Laumann v. NHL, 907 F. Supp.
 22   2d 465 (S.D.N.Y. 2012), and respectfully refers the Court to the original document
 23   for a full and complete description.
 24                                 CLAIMS FOR RELIEF
 25                                       COUNT ONE
 26                        Violation of Section 1 of the Sherman Act
 27         155. DirecTV incorporates and restates the responses in the preceding
 28   paragraphs of their Answer to the Complaint.

                                                -29-
                                                       Case No. 2:15-ml-02668-PSG-JEMx
Case 2:15-ml-02668-PSG-JEM Document 311 Filed 03/01/21 Page 30 of 35 Page ID
                                 #:4624


  1         156. Denies the allegations in Paragraph 156 except: avers that to the extent
  2   Paragraph 156 contains legal conclusions, no response is required.
  3         157. Denies the allegations in Paragraph 157 except: avers that to the extent
  4   Paragraph 157 contains legal conclusions, no response is required.
  5         158. Denies the allegations in Paragraph 158 except: avers that to the extent
  6   Paragraph 158 contains legal conclusions, no response is required.
  7                                       COUNT TWO
  8                       Violation of Section 2 of the Sherman Act
  9         159. DirecTV incorporates and restates the responses in the preceding
 10   paragraphs of their Answer to the Complaint.
 11         160. Denies the allegations in Paragraph 160 except: avers that to the extent
 12   Paragraph 160 contains legal conclusions, no response is required.
 13         161. Denies the allegations in Paragraph 161 except: avers that to the extent
 14   Paragraph 161 contains legal conclusions, no response is required.
 15         162. Denies the allegations in Paragraph 162 except: avers that to the extent
 16   Paragraph 162 contains legal conclusions, no response is required.
 17         163. Denies the allegations in Paragraph 163 except: avers that to the extent
 18   Paragraph 163 contains legal conclusions, no response is required.
 19                              AFFIRMATIVE DEFENSES
 20                                    FIRST DEFENSE
 21         Plaintiffs have agreed to resolve their claims against DirecTV through
 22   individual arbitration and have waived their rights to participate in a class action.
 23   By answering the Complaint and asserting affirmative defenses, DirecTV does not
 24   waive and expressly reserves its position that Plaintiffs’ claims against DirecTV are
 25   subject to mandatory arbitration.
 26                                   SECOND DEFENSE
 27         The Complaint and the relief sought therein are barred or may be subject to
 28   other determinations to the extent that any aspect of the case is directed to

                                               -30-
                                                      Case No. 2:15-ml-02668-PSG-JEMx
Case 2:15-ml-02668-PSG-JEM Document 311 Filed 03/01/21 Page 31 of 35 Page ID
                                 #:4625


  1   arbitration.
  2                                     THIRD DEFENSE
  3         The Complaint does not state a claim for relief against DirecTV.
  4                                    FOURTH DEFENSE
  5         The Complaint and the relief sought therein are barred, in whole or in part,
  6   because Plaintiffs have failed to mitigate damages, if any, allegedly suffered as a
  7   result of the alleged conduct.
  8                                     FIFTH DEFENSE
  9         The Complaint and the relief sought therein are barred, in whole or in part, to
 10   the extent that Plaintiffs were not injured by, or have been enriched by, the alleged
 11   conduct.
 12                                     SIXTH DEFENSE
 13         The Complaint and the relief sought therein are barred, in whole or in part,
 14   by the applicable statute of limitations.
 15                                    SEVENTH DEFENSE
 16         Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs’ alleged
 17   damages, if any, are too speculative or remote, and because of the impossibility of
 18   the proof and allocation of these alleged damages.
 19                                    EIGHTH DEFENSE
 20         Plaintiffs are not entitled to any equitable relief because: (a) class-wide
 21   injunctive relief is barred by the arbitration agreements that govern plaintiffs’
 22   claims; (2) plaintiffs have failed to adequately allege class-wide injunctive relief;
 23   and (3) even assuming that Plaintiffs were able to prove one or more of their
 24   alleged claims for relief, Plaintiffs have an adequate remedy at law.
 25                                     NINTH DEFENSE
 26         The Complaint and the relief sought therein are barred, in whole or in part,
 27   because the practices challenged in the Complaint are reasonable and lawful
 28   because they are ancillary to the legitimate structure and purpose of the National

                                                  -31-
                                                         Case No. 2:15-ml-02668-PSG-JEMx
Case 2:15-ml-02668-PSG-JEM Document 311 Filed 03/01/21 Page 32 of 35 Page ID
                                 #:4626


  1   Football League.
  2                                    TENTH DEFENSE
  3         The Complaint and the relief sought therein are barred, in whole or in part,
  4   because NFL Defendants acted lawfully and reasonably to advance, enhance, and
  5   increase the production and distribution of National Football League game
  6   broadcasts and to ensure the ability to compete effectively with other sports and
  7   entertainment alternatives.
  8                                  ELEVENTH DEFENSE
  9         The Complaint fails to state a claim for relief under the doctrine established
 10   by the United States Supreme Court’s decision in Texaco Inc. v. Dagher, 547 U.S.
 11   1 (2006). Specifically, the conduct alleged constitutes decisions made regarding the
 12   core activities of a legitimate joint venture that are not unlawful restraints of trade
 13   under the antitrust laws. As Justice Kavanaugh stated, the “NFL and its member
 14   teams operate as a joint venture,” and “antitrust law likely does not require that the
 15   NFL and its member teams compete against each other with respect to television
 16   rights.” Nat'l Football League v. Ninth Inning, Inc., 141 S. Ct. 56, 57 (2020).
 17                                  TWELFTH DEFENSE
 18         The Complaint and the relief sought therein are barred to the extent that any
 19   of the claims or relief sought violates or conflicts with the provisions of the Sports
 20   Broadcasting Act, 15 U.S.C. § 1291, the Cable Communications Policy Act of
 21   1984, the Cable Television Consumer Protection and Competition Act of 1992, the
 22   Telecommunications Act of 1996, and/or any regulations promulgated pursuant to
 23   any of the foregoing.
 24                                 THIRTEENTH DEFENSE
 25         The Complaint and the relief sought therein are barred, in whole or in part,
 26   because Plaintiffs lack standing to bring these claims.
 27                                 FOURTEENTH DEFENSE
 28         The Complaint and the relief sought therein are barred, in whole or in part, to

                                                -32-
                                                       Case No. 2:15-ml-02668-PSG-JEMx
Case 2:15-ml-02668-PSG-JEM Document 311 Filed 03/01/21 Page 33 of 35 Page ID
                                 #:4627


  1   the extent that any of the agreements, practices, or conduct at issue is required or
  2   has been approved by any order, award, directive or similar action of any court,
  3   arbitral body, or government agency.
  4                                  FIFTEENTH DEFENSE
  5           The Complaint and the relief sought therein are barred, in whole or in part, to
  6   the extent that any of the relief sought conflicts or is inconsistent with the
  7   contractual or other rights of any non-parties.
  8                                  SIXTEENTH DEFENSE
  9           The Complaint and the relief sought therein are barred, in whole or in part,
 10   because any and all injuries and damages alleged in the Complaint—the existence
 11   and extent of which DirecTV expressly denies—were caused by the independent
 12   conduct of one or more persons or entities over whom the DirecTV had and has no
 13   control and for whose actions or omissions DirecTV is not responsible, through
 14   forces in the marketplace over which DirecTV has no control, or through acts or
 15   omissions on the part of one or more of the Plaintiffs.
 16                                SEVENTEENTH DEFENSE
 17           Plaintiffs’ claims are barred, in whole or in part, by the doctrine of laches.
 18                                 EIGHTEENTH DEFENSE
 19           Plaintiffs’ claims are barred, in whole or in part, by the doctrine of unclean
 20   hands
 21                                 NINETEENTH DEFENSE
 22           Plaintiffs’ claims are barred, in whole or in part, by the doctrines of waiver,
 23   acquiescence, and estoppel.
 24                                 TWENTIETH DEFENSE
 25           Plaintiffs’ claims are barred, in whole or in part, by the applicable statute of
 26   limitation.
 27                                TWENTY-FIRST DEFENSE
 28           To the extent that Plaintiffs are seeking damages for both direct and indirect

                                                 -33-
                                                        Case No. 2:15-ml-02668-PSG-JEMx
Case 2:15-ml-02668-PSG-JEM Document 311 Filed 03/01/21 Page 34 of 35 Page ID
                                 #:4628


  1   purchases or effects, these claims should be barred as seeking duplicative recovery.
  2                             TWENTY-SECOND DEFENSE
  3         The Complaint and the relief sought therein are barred, in whole or in part, to
  4   the extent that Plaintiffs are seeking to recover claims for indirect injuries.
  5                               TWENTY-THIRD DEFENSE
  6         Plaintiffs lack antitrust standing because they have suffered no antitrust
  7   injury.
  8                             TWENTY-FOURTH DEFENSE
  9         Plaintiff have not adequately alleged and cannot establish a relevant market
 10   limited to the activities described in the Complaint, and DirecTV’s conduct did not,
 11   and is not likely to, injure competition in any relevant market.
 12                               TWENTY-FIFTH DEFENSE
 13         The conduct alleged by DirecTV is pro-competitive and lawful.
 14                               TWENTY-SIXTH DEFENSE
 15         The Complaint and the relief sought therein are barred because Plaintiffs
 16   cannot satisfy the prerequisites of Federal Rule of Civil Procedure 23 to maintain
 17   this action as a class action.
 18                             TWENTY-SEVENTH DEFENSE
 19         Any recovery under the Complaint must be offset by any amounts Plaintiffs
 20   owe to DirecTV or by which they were unjustly enriched.
 21                              TWENTY-EIGHTH DEFENSE
 22         DirecTV specifically reserves all separate or affirmative defenses that it may
 23   have against each putative class member. It is not necessary at this time for
 24   DirecTV to delineate such defenses against the putative class members because no
 25   class has been certified and putative class members are not parties to the litigation.
 26                                JURY TRIAL DEMANDED
 27         DirecTV hereby demands a trial by jury on all issues so triable
 28

                                                -34-
                                                       Case No. 2:15-ml-02668-PSG-JEMx
Case 2:15-ml-02668-PSG-JEM Document 311 Filed 03/01/21 Page 35 of 35 Page ID
                                 #:4629


  1
            Dated: March 1, 2021            Respectfully Submitted
  2
                                            By: s/ Daniel M. Petrocelli
  3                                                Daniel M. Petrocelli
  4
  5                                         Counsel for Defendants DirecTV, LLC
                                            and DirecTV Holdings LLC
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                         -35-
                                                Case No. 2:15-ml-02668-PSG-JEMx
